DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendments
This Office action is in response to the reply filed on February 25, 2022. 
Response to Arguments
Applicant’s arguments and amendments to the claims filed on February 25, 2022 have obviated the objections to the drawings and to the abstract as previously cited by the examiner in the previous Office action.
Applicant's arguments filed February 25, 2022 which state that all of the issues relating to the indefiniteness rejections of the claims as cited by the examiner in the previous Office action have been fully considered but they are not persuasive. 
In addition to not having addressed the objection to the specification which is repeated below and to not having addressed the rejection of the claims due to the existence of the indeterminate pronoun “it” in the claims (i.e., please see the paragraph spanning page 7 and page 8 of the previous Office action, and the top of page 8 of the previous Office action in particular), the amendments to the claims (which having corrected most of the indefiniteness issues in the claims) also have added new indefiniteness issues to the claims, as noted in greater detail below.
Election/Restriction
Claims 19 through 31 and 33 through 35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to the various non-elected without traverse in the reply filed on November 18, 2020. 
Drawings
The drawings were received on March 13, 2019.  These drawings are acceptable.
Specification
The disclosure is objected to because of the following informalities: the term “temporally” appearing in line 9 on page 21 of the specification is still not clear as used and appears to be an idiomatic or typographic informality in the specification.  
Appropriate correction is required.
Claim Objections
Claim 17 is objected to because of the following informalities:  “and\” at the end of line 31 of the claim should be replaced with “and” (i.e., the backslash appears to be extraneous).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 through 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is also not clear at all which particular configurations are intended to be included and which ones are intended to be included by the newly added limitations “wherein the second fluid inlet/outlet port (3012) connects the first pipeline structure to a temperature differentiation body (103) such that the thermal energy transferred to the 
The indeterminate pronoun “it” has not been deleted from the claims and replaced with a direct recitation of whichever previously recited element it is intended to refer to in order to more clearly recite the metes and bounds of protection sought by the claims. It is therefore still not clear to which previously recited element the term “it” [claim 1, line 45] is intended to refer, thus rendering the claim and all claims depending therefrom indefinite with regard to the scope of protection sought thereby. 

Allowable Subject Matter
Claims 16 through 18 would be allowable if rewritten or amended, without patentably significant broadening, to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  as best as can be understood in view of the indefiniteness of the claims, the prior art of record does not disclose nor reasonably suggest an open-loop natural thermal energy releasing system including all of the various structurally and functionally interrelated elements as recited in base claim 16 and in all claims depending therefrom.
Conclusion
The additional prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LJILJANA V CIRIC whose telephone number is (571)272-4909. The examiner can normally be reached Monday-Saturday, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LJILJANA (Lil) V. CIRIC
Primary Examiner
Art Unit 3763